                                   CIVIL MINUTE ENTRY

BEFORE:                     Magistrate Judge Steven M. Gold

DATE                        January 22, 2020

                            3:00 PM
TIME:


DOCKET NUMBER(S):           CV 17-5183 (SMG)



NAME OF CASE(S):
                            Shin v. YS2 Enterprises Inc.

FOR PLAINTIFF(S):
                            Basil with Shin present
FOR DEFENDANT(S):
                            Berkowitz for YS2; Nicolaou for defendants
                            Richardson Trust, Michael Wang, Deborah Wang,
                            and Terence Wu; McCartle for Lee

NEXT CONFERENCE(S):         N/A

FTR/COURT REPORTER:         2:58-3:26; 3:37-3:38; 3:51-4:04

STATUS CONFERENCE RULINGS:

The Richardson trust defendants will serve their motion for summary judgment by March
18, plaintiff will serve his opposition and cross-motion by April 1, the trust defendants will
serve their reply and opposition to plaintiff's cross-motion by April 15, and plaintiff may
serve a reply by April 22, 2020.

The parties will file all served motion papers on April 23, 2020.

The motion will be considered on the papers unless counsel requests oral argument.

Counsel shall confer and submit a proposed schedule for all remaining fact and expert
discovery by February 5, 2020.


(1) to state their respective positions on settlement, with PRINCIPALS WITH FULL
SETTLEMENT DECISION-MAKING AUTHORITY PRESENT OR AVAILABLE BY
TELEPHONE THROUGHOUT THE CONFERENCE,


(2) to articulate the basis for any anticipated summary judgment motions and to be
familiar with any premotion conference procedures required by the district judge presiding
over the case, and
(3) to state whether they will agree to assignment of this case to a magistrate judge for all
purposes, including jury trial and entry of final judgment.
